

116 HR 1885 IH: Rural and Underserved Small Hospital Protection Act of 2021
U.S. House of Representatives
2021-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1885IN THE HOUSE OF REPRESENTATIVESMarch 12, 2021Mr. Kind (for himself, Mr. LaHood, Ms. Schrier, Mr. Griffith, Mr. Costa, and Mrs. Walorski) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to adjust certain rural health clinic payments under the Medicare program.1.Short titleThis Act may be cited as the Rural and Underserved Small Hospital Protection Act of 2021 or the RUSH Protection Act of 2021. 2.Rural health clinic payments(a)In generalSection 1833(f)(3) of the Social Security Act (42 U.S.C. 1395l(f)(3)) is amended—(1)in subparagraph (A)—(A)in clause (i), by striking subclauses (I) and (II) and inserting the following:(I)with respect to a rural health clinic that had a per visit payment amount established for services furnished in 2020—(aa)the per visit payment amount applicable to such rural health clinic for rural health clinic services furnished in 2020, increased by the percentage increase in the MEI applicable to primary care services furnished as of the first day of 2021; or(bb)the limit described in paragraph (2)(A); and(II)with respect to a rural health clinic that did not have a per visit payment amount established for services furnished in 2020—(aa)the per visit payment amount applicable to such rural health clinic for rural health clinic services furnished in 2021; or(bb)the limit described in paragraph (2)(A); and; and(B)in clause (ii)(I), by striking under clause (i)(I) and inserting under subclause (I) or (II) of clause (i), as applicable,; and(2)in subparagraph (B)—(A)in the matter preceding clause (i), by striking 2019, was and inserting 2020;(B)in clause (i), by inserting was after (i); and(C)by striking clause (ii) and inserting the following:(ii)(I)was enrolled under section 1866(j) (including temporary enrollment during the emergency period described in section 1135(g)(1)(B) for such period); or(II)submitted an application for enrollment under section 1866(j) (or requested such a temporary enrollment for such period) that was received not later than December 31, 2020..(b)Effective dateThe amendments made by this section shall take effect as if included in the enactment of the Consolidated Appropriations Act, 2021 (Public Law 116–260).